The opinion of the court was delivered by
Harvey, J.:
This cause was submitted to this court on briefs and oral argument at our January session. It was duly considered by the court and decided the next month. The opinion is reported in 122 Kan. 741, 253 Pac. 586. The time for filing a motion for rehearing was twice extended at plaintiff’s request, for reasons deemed sufficient and which are no longer material. Plaintiff’s motion for rehearing was considered by the court and overruled (123 Kan. 414, 255 Pac. 979). We have been asked to reconsider the motion for rehearing. While this request is unusual, the court has again considered the case in its entirety — the record as presented and all briefs and arguments relating thereto. Some new questions, not presented to the court below, are argued. These, of course, cannot be considered. Upon a reconsideration of the case the court adheres to its former opinion. Some of the papers filed by counsel for plaintiff in this matter are impertinent. These are stricken from the files.
Burch, J., not sitting.